Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teshima et al. (8,558,956).
 	Regarding claim 1, Teshima discloses a projector light source modulation apparatus, comprising: a modulation signal generator circuit (74), that generates a first control signal for controlling light to be turned on and off, and a timing signal indicating a timing of superimposing a communication modulation signal on the video signal, based on a video signal and a vertical synchronization signal (as shown in Fig 6-19, the frame timings of the video signals are inherently based on the vertical sync); a communication modulator (76), that generates a second control signal for controlling a light source to be turned on and off based on the timing signal and a communication modulation code; a semiconductor laser (22, 23, 24) that generates output light; a semiconductor laser driver circuit (71), that drives the semiconductor laser according to the second control signal; a wavelength converter element (22 in Fig. 3), that converts a wavelength of the output light from the semiconductor laser, and outputs a converted light; a light 
	Regarding claim 2, in addition of above, Teshima further shows wherein the method includes a step of: providing subframes multiple times, and arranging temporally at equal intervals for one interval of the vertical synchronization signal, each of the subframes turning on the light modulator element continuously for a superimposition interval of superimposing the communication modulation signal (col. 5, lines 52-59, and Fig. 6-19).
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.   
 	With regard to applicant’s argument that nothing in Teshima discloses at least that a frequency of the subframes is over 100Hz as now claimed, the examiner disagrees.  As set forth above, it is understood that the input video signal in Teshima inherently has a frame rate of either 60 Hz, 30 Hz, or 25 Hz.  Since each frame of the 
	In view of arguments, it is clear that applicant fails to overcome Teshima.  As a result, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422